Third District Court of Appeal
                               State of Florida

                         Opinion filed June 23, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0069
              Lower Tribunal Nos. 19-0298 AP, 07-5682 SP
                          ________________


     State Farm Mutual Automobile Insurance Company,
                                  Appellant,

                                     vs.

       Central Therapy Center Inc., a/a/o Alfredo Torres,
                                  Appellee.



    An Appeal from the County Court for Miami-Dade County, Gloria
Gonzalez-Meyer, Judge.

      Birnbaum, Lippman & Gregoire, PLLC, and Nancy W. Gregoire (Ft.
Lauderdale); Kirwan Spellacy Danner Watkins & Brownstein, P.A., and
Christopher L. Kirwan (Ft. Lauderdale), for appellant.

      Corredor & Husseini, P.A., and Maria E. Corredor; David B. Pakula,
P.A., and David B. Pakula (Pembroke Pines), for appellee.


Before FERNANDEZ, LINDSEY, and BOKOR, JJ.

     PER CURIAM.
     State Farm Mutual Automobile Insurance Company appeals a final

judgment entered in favor of Central Therapy Center, Inc. in the amount of

$6,704.00 plus interest for medical services rendered to Alfredo

Torres. Torres was an omnibus insured under a personal injury protection

(“PIP”) policy of insurance issued by State Farm to Maria Herrera. Torres

allegedly was in an automobile accident and assigned his PIP benefits under

Herrera’s policy to Central Therapy.

     The final judgement was entered after the lower court granted in

Central Therapy’s favor its (1) motion for summary judgment arguing the

services Central Therapy rendered to Torres were reasonable, related, and

medically necessary; (2) motion for summary judgment regarding Torres’s

alleged unreasonable refusal to attend an independent medical examination;

and (3) motion for final summary judgment on the issue of fraud.

     Our review is de novo. See Diodato v. Islamorada Asset Mgmt., Inc.,

138 So. 3d 513, 517 (Fla. 3d DCA 2014). Because, based on our review of

the record, there are genuine issues of material fact, we are compelled to

reverse the final judgment and the orders granting summary judgment in

favor of Central Therapy on the issues of reasonable, related, and medically

necessary; Torres’s alleged unreasonable refusal to attend an independent

medical examination; and on the issues surrounding the alleged fraud. See



                                       2
MacKendree & Co., P.A. v. Pedro Gallinar & Assocs., P.A., 979 So. 2d 973,

976 (Fla. 3d DCA 2008) (“While we do not pass on the merits of the parties’

opposing viewpoints, we conclude that material facts are in direct conflict,

thereby precluding summary judgment.”).

     Reversed and remanded.




                                     3